Rothrock, J.
This is a controversy about a lot in the city of Atlantic. The plaintiff claims that she purchased the lot of the defendants, who with B. F. Allen were the joint owners thereof, an'd she seeks in this action to compel a conveyance of the lot to her. The court below found that such contract of sale was make by defendant Whitney, but that it was never approved nor ratified by the other defendants, and a decree was entered requiring Whitney to convey to plaintiff the interest owned by liim in the property. From this decree plaintiff appeals.
The case rests wholly in the facts. A careful examination of the evidence satisfies ns that the conclusions reached by the court below are correct. It is scarcely necessary to repeat here what has so often been said, that we .cannot consistently with our other duties review the evidence in detail.
Appirmed.